DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kang et al. (Pat. No. US 9,106,209) discloses a display device (col. 3, lines 56-57, Fig. 5, LCD device), comprising:
a plurality of subpixels (col. 3, lines 58-61, LC plurality of unit pixels) disposed on a display panel (Fig. 5, LC panel 110);
a plurality of gate lines (col. 3, lines 62-65, Fig. 5, plurality of gate lines (GL)) electrically connected to a part of the plurality of subpixels (col. 5, lines 35-39, Fig. 5, gate lines (GL) corresponding to unit pixels); and
a plurality of gate circuits for driving the plurality of gate lines (col. 4, lines 38-39, Fig. 5, first and second gate driving units 120 and 122 are connected to corresponding gate lines (GL)),
wherein each of the plurality of gate circuits comprises a pull-up transistor (col. 8, lines 6-9, Fig. 8, transistor (T19)) controlled by a Q node (col. 8, lines 6-9, Fig. 8, transistor (T19) has a gate connected to the node (N13)), a first pull-down transistor (col. 8, lines 10-13, Fig. 8, transistor( T20)) controlled by a first QB node (col. 8, lines 10-13, Fig. 8, transistor (T20) has a gate connected to the node (N12)), and a second pull-down transistor (col. 8, lines 13-16, Fig. 8, transistor (T21)) controlled by a second QB node (col. 8, lines 13-16, Fig. 8, transistor (T21) has a gate connected to the node (N14)),
wherein the first QB node is electrically connected to an input terminal of a first gate control voltage (Fig. 8, VGH_Odd), and the second QB node is electrically connected to an input terminal of a second gate control voltage (Fig. 8, VGH_Even),
Kang fails to disclose wherein, in a first driving period, a length of a period in which the first gate control voltage is a driving level is equal to a length of a period in which the second gate control voltage is the driving level, and, in a second driving period, a length of a period in which the first gate control voltage is the driving level is different from a length of a period in which the second gate control voltage is the driving level.
Regarding claim 14, Kang discloses a method for driving a display device (col. 3, lines 56-57, Fig. 5, LCD device), comprising: supplying a first gate control voltage of a driving level to a gate driving circuit during a part of a first driving period (Fig. 8, VGH_Odd) and supplying a second gate control voltage of a driving level to the gate driving circuit during the remaining period of the first driving period (Fig. 8, VGH_Even);
Kang fails to disclose measuring a first amount of current flowing through a line supplied with the first gate control voltage during a period in which the first gate control voltage is at the driving level in the first driving period:
measuring a second amount of current flowing through a line supplied with the second gate control voltage during a period in which the second gate control voltage is at the driving level in the first driving period; and
adjusting, based on a comparison result of the first amount of current and the second amount of current, a length of a period in which the first gate control voltage supplied to the gate driving circuit is at a driving level and a length of a period in which the second gate control voltage is at a driving level in a second driving period after the first driving period.
Regarding claim 18, Kang discloses a gate driving circuit (Abstract, gate driving unit includes N stage circuit units), comprising: 
a first gate circuit (col. 7, lines 46-47, Fig. 8, stage circuit unit 1 (126_1)) including a pull-up transistor (col. 8, lines 6-9, Fig. 8, transistor (T19)) controlled by a Q1 node (col. 8, lines 6-9, Fig. 8, transistor (T19) has a gate connected to the node (N13)), a first pull-down transistor (col. 8, lines 10-13, Fig. 8, transistor( T20)) controlled by a first QB node (col. 8, lines 10-13, Fig. 8, transistor (T20) has a gate connected to the node (N12)), and a second pull-down transistor (col. 8, lines 13-16, Fig. 8, transistor (T21)) controlled by a second QB node (col. 8, lines 13-16, Fig. 8, transistor (T21) has a gate connected to the node (N14)); and 
a second gate circuit (col. 8, lines 17-18, Fig. 8, stage circuit unit 2 (126_2)) including a pull-up transistor (col. 8, lines 41-44, Fig. 8, transistor (T39)) controlled by a Q2 node (col. 8, lines 41-44, Fig. 8, transistor (T39) has a gate connected to the node (N23)), 
a first pull-down transistor (col. 8, lines 45-48, Fig. 8, transistor (T40)) controlled by the first QB node (col. 8, lines 45-48, Fig. 8, transistor (T40) has a gate connected to the node (N22)), and a second pull-down transistor (col. 8, lines 48-51, Fig. 8, transistor (T41)) controlled by the second QB node (col. 8, lines 45-48, Fig. 8, transistor (T41) has a gate connected to the node (N24)), wherein the first QB node is controlled by a first gate control voltage (Fig. 8, VGH_Odd), and the second QB node is controlled by a second gate control voltage (Fig. 8, VGH_Even), and 
Kang fails to disclose wherein a period in which the first gate control voltage is at a driving level and a period in which the second gate control voltage is at a driving level alternate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627